IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 VERENA CORREIA RICE,
                                            No. 81604-7-I
                       Appellant,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 BRADLEY WILLIAM RICE,

                       Respondent.


      SMITH, J. — Verena Rice accused her husband, Bradley Rice, of

physically, emotionally, and sexually abusing her. Verena1 petitioned for a

Domestic Violence Protection Order (DVPO), but the commissioner denied the

petition after determining that a preponderance of the evidence did not support a

finding of domestic violence. Verena asked the superior court to revise the order,

but the court declined to do so, concluding that Verena’s testimony was not

credible. Verena appeals the denial of the motion to revise.

      We conclude that substantial evidence supports the court’s finding that

Verena’s testimony was not credible and that the court did not abuse its

discretion in declining to issue a DVPO. We further conclude that the court’s

written findings were sufficient to meet the requirements of RCW 26.50.060(7).

We therefore affirm.



      1Because the parties share a last name, we refer to them by their first
names for clarity.

 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81604-7-I/2


                                      FACTS

       Verena and Bradley met after playing an online video game together. On

April 3, 2015, Verena flew from her home in Brazil to meet Bradley in

Washington. Verena and Bradley married on July 4, 2015, and have two children

together.

       On July 15, 2019, Verena filed a DVPO petition for her and the two

children, saying that Bradley would kill her and mistreat the children if protection

was not granted. She claimed that he had sexually and physically assaulted her

many times. She alleged that he had forced her to take higher doses of anxiety

medicine than prescribed and threatened to take the children away.

       Verena provided medical records from her doctor to support her

allegations. The records state that on July 11, 2019, Verena reported that her

husband abused her and raped her, had sex with her while she was sleeping,

and threatened her with deportation. They also refer to a “[s]uspicion of DV

[(domestic violence)] at prior visits” but state that Verena had been “unable to talk

about it.” Verena also referred to these records, which reference treatment for

hemorrhoids, to support her claim that she had hemorrhoids, anal tears, and

bleeding that needed treatment as a result of Bradley’s rape.

       Verena also supplied statements from third parties to support her claims.

Aline Gardner stated that she “noticed that Verena was in a domestic violence

[situation] since [she] met her, 3 years ago.” She stated that over the past three

years, Verena had told her that Bradley would lock her and the kids in the car

and turn on loud music or turn the heat up high, that he would force her to smoke




                                             2
No. 81604-7-I/3


cannabis, and that she was afraid to die. Karina Wiggins supplied a statement

that Verena had reported domestic abuse to her and that Wiggins had observed

Verena in a state of fear.

         In addition to general claims that Bradley was abusive, Verena discussed

several specific incidents in her initial petition and subsequent declarations. For

instance, in her DVPO petition, Verena alleged that on the first day they met in

person, in April 2015, Bradley strangled her, took her passport, and told her that

she would never go back to Brazil. In subsequent declarations, she claimed that

when he picked her up at the airport, he told her he had a gun and that in

addition to strangling her, he hit her with his belt and hands and raped her in a

hotel room. Bradley denied these claims and presented a statement from his

father that when he went to meet Verena at the airport, he was excited and

brought flowers. Bradley’s grandmother also submitted a statement that Verena

and Bradley lived with her at the beginning of their relationship and were very

happy.

         The parties also discussed a dispute on July 11 and 12, 2019. On July

11, the parties went shopping with the children and Verena’s mother. Verena

claimed that Bradley got mad at Verena’s mother and attempted to slam the

trunk on her hands. She further claims that once inside the car, he locked the

doors and turned the heat up, causing Verena to feel suffocated and the children

to cry. Verena’s mother submitted a declaration stating that Bradley had

slammed the trunk and she had to remove her hand quickly to avoid being

crushed by the trunk door, and that he had then turned on the heater and did not




                                             3
No. 81604-7-I/4


open the doors. Bradley stated that Verena lied about slamming the trunk and

trying to suffocate the family with the heat, and that she had been upset with him

for not turning the air conditioning on.

       Verena claimed that on July 12, 2019, Bradley was very aggressive,

pushed her and pulled her hair, and left with one of their children. When he had

not returned within 24 hours, she filed a police report with the Bothell Police

Department. The police report indicated that a domestic violence verbal incident

had taken place, but no crime had occurred.

       Bradley disputed all of Verena’s claims and explained that his actions

stemmed from concerns about Verena’s mental health. To support his claims,

Bradley introduced evidence of Verena’s previous mental health issues that

resulted in her involuntary hospitalization and in the involvement of child welfare.

After Bradley left with their child, the record indicated that he texted Verena,

stating, “‘[H]opefully you get the proper treatment and we can come back home.’”

       After Verena filed her DVPO petition, she and the children were granted a

temporary protection order on July 16, 2019, until the hearing on the petition.

The hearing was then continued, and the temporary order was reissued multiple

times. On November 12, 2019, the temporary order was reissued and the

hearing was continued to February 11, 2020, to allow the parties to participate in

a DV assessment. However, on December 12, 2019, Verena had a mental

health crisis and broke the windows, walls, and appliances in her apartment. The

Kirkland Police Department detained and hospitalized Verena and placed the

children, who had been bruised and cut by broken glass during the episode, into




                                             4
No. 81604-7-I/5


protective custody. The Department of Children, Youth, and Families

subsequently filed a dependency petition, giving the dependency court exclusive

jurisdiction over the children. The dependency court signed an order for

concurrent jurisdiction that allowed the family court commissioner to move

forward with the DVPO hearing on February 11, but not to make any further

orders affecting the children.

       At the February 11 hearing, the commissioner noted that Verena had not

yet participated in the DV assessment. Verena requested a continuance to

complete the assessment, noting she had been unable to complete the

assessment because of issues with childcare and transportation and then

because of her hospitalization. The commissioner denied the continuance,

reasoning that the DV assessment would focus on issues regarding the children,

who were no longer under the court’s jurisdiction. The commissioner dismissed

the order for protection but instead granted mutual restraining orders between

Bradley and Verena in the parties’ marital dissolution proceeding.

       Verena asked the superior court to revise the commissioner’s order,

rescind the restraining orders, and grant her a DVPO. On June 9, 2020, the

court denied the motion for revision, finding that the commissioner had the

authority to issue the mutual restraining orders, finding that “her testimony via

declaration and petition [was] not creditable,” and concluding that the

commissioner’s ruling was reasonable. The court also disagreed with Verena’s

argument that the commissioner applied an unfairly high standard to Verena

because of her mental health history, explaining that it was rejecting Verena’s




                                             5
No. 81604-7-I/6


“argument that she is penalized for her mental health history.” On June 30, the

court amended its order, holding that the commissioner did not have authority to

issue the restraining orders because the dissolution action was not before the

commissioner. Accordingly, the court rescinded the portion of the order issuing

restraining orders but left the remainder of the order unchanged. Verena

appeals.

                                    ANALYSIS

       On appeal, Verena contends that the court erred in affirming the denial of

the DVPO. She claims that the court erred in finding that Verena’s testimony

was not credible and in finding that Verena was not penalized for her mental

health history. She also contends that the court erred by failing to write the

particular reasons for the court’s denial on the order as required by

RCW 26.50.060(7). Because the court’s findings are supported by substantial

evidence and its order meets the requirements of RCW 26.50.060, we disagree

and affirm.

       Standard of Review

       On appeal from a superior court’s ruling on whether to modify the

commissioner’s order, we review the superior court’s decision, not the

commissioner’s. In re Vulnerable Adult Petition for Knight, 178 Wn. App. 929,

936, 317 P.3d 1068 (2014). We review a court’s decision on a motion to modify

for an abuse of discretion. Maldonado v. Maldonado, 197 Wn. App. 779, 789,

391 P.3d 546 (2017). The court abuses its discretion if it makes its decision “on

untenable grounds or for untenable reasons, or if its decision was reached by




                                             6
No. 81604-7-I/7


applying the wrong legal standard.” Id. Furthermore, “[w]e review the superior

court’s findings for substantial evidence,” deferring to the trier of fact on

questions of witness credibility, conflicting testimony, and persuasiveness of the

evidence. Knight, 178 Wn. App. at 936-37. “Evidence is substantial if it is

sufficient to persuade a fair-minded, rational person of the declared premise.”

Merriman v. Cokely, 168 Wn.2d 627, 631, 230 P.3d 162 (2010). Findings may

be supported by substantial evidence even if there is conflicting evidence. Id.

Finally, we “review questions of law de novo.” Knight, 178 Wn. App. at 937.

       Denial of Motion To Revise

       Verena contends that the court abused its discretion by denying her

motion for revision and declining to grant the DVPO. She asserts that she

produced sufficient evidence to establish the necessity for the protection order

and that the court was improperly swayed by evidence concerning her mental

health. We disagree.

       “Any person” may file a petition for a DVPO “alleging that the person has

been the victim of domestic violence committed by the respondent.”

RCW 26.50.020(1)(a). “Domestic violence” includes “[p]hysical harm, bodily

injury, assault, or the infliction of fear of imminent physical harm, bodily injury or

assault,” sexual assault, or stalking by one family member against another.

Former RCW 26.50.010(3) (2015). “The harm caused by domestic violence can

be physical or psychological.” Rodriguez v. Zavala, 188 Wn.2d 586, 596, 398

P.3d 1071 (2017).

       Here, the court did not abuse its discretion by declining to grant the




                                               7
No. 81604-7-I/8


DVPO, because substantial evidence supported its finding that Verena’s

testimony was not credible. Bradley claimed that Verena was fabricating the

domestic violence allegations in order to gain custody of the children. He

supplied evidence of this claim, including a signed statement from his sister that

she “heard Verena say that she was going to have her mother hit her and then

call the police and say” Bradley had hit her. Furthermore, Bradley claimed that

Verena had previously made similar claims to police in December 2018. He

claimed that she told police Bradley hit her face and raped her, leading police to

question him, but that after receiving treatment, Verena recanted her statements.

He introduced evidence that Verena fabricated these claims after receiving bad

news at an immigration hearing because her lawyer told her it would improve her

immigration case. This is substantial evidence that could convince a fair-minded

person that Verena was not credible, and we “may not disturb findings of fact

supported by substantial evidence.” Merriman, 168 Wn.2d at 631. And, although

Verena disputes this determination, we ultimately “defer to the trier of fact on the

persuasiveness of the evidence[ and] witness credibility.”2 Knight, 178 Wn. App.

at 937.




       2 Verena notes that the court was not permitted to consider evidence that
Bradley submitted after the commissioner entered its order, and which Bradley
discusses again on appeal. We agree. On a motion to revise a commissioner’s
order, “the superior court is limited to the evidence and issues presented to the
commissioner.” Goodell v. Goodell, 130 Wn. App. 381, 389, 122 P.3d 929
(2005). Although the superior court asked about this evidence in the hearing on
the motion to modify, Verena correctly noted that the evidence was not properly
before the court. There is no evidence in the record that the superior court
ultimately considered the new evidence in making its decision, and it would be
improper for us to do so now.


                                             8
No. 81604-7-I/9


       Because there is sufficient evidence to support the trial court’s finding that

Verena’s statements are not credible, the trial court did not abuse its discretion in

denying the DVPO. There is no significant evidence of domestic violence in this

case that does not depend on Verena’s credibility—the majority of the

corroborating evidence that Verena provided depended on Verena’s statements

to friends, doctors, and police, and most of these disclosures took place in the

days before Verena filed the petition for the DVPO. There is significant

conflicting evidence in the record, and it is not our role to reweigh the importance

of the evidence. Because there is substantial evidence that Bradley did not

commit domestic violence, we must affirm the court’s order.

       Verena disagrees and contends that the court improperly discredited her

testimony because of Bradley’s allegations regarding her mental health. Verena

points to evidence contradicting Bradley’s claims about her mental health and

contends that mental health issues do not undermine her credibility or establish a

tendency to fabricate claims of domestic abuse. We agree that it would be

improper to discredit claims of domestic violence purely on the presence of

mental health issues. Indeed, people who suffer from mental health disorders

are more likely to be victims of domestic violence than people who do not.

Courtney Cross, Reentering Survivors: Invisible at the Intersection of the Criminal

Legal System and the Domestic Violence Movement, 31 BERKELEY J. GENDER L.

& JUST. 60, 83 (2016). In this case, evidence that Verena suffered from paranoid

delusions might be relevant as a possible explanation for her friends’ statements

that Verena appeared frightened, but it would not be sufficient to establish that




                                             9
No. 81604-7-I/10


she fabricated stories of sexual assault. However, as discussed above, there

was substantial evidence in the record from which the court could conclude that

Verena’s testimony was not credible without relying on evidence of her mental

health diagnoses. There is no evidence that the court placed improper weight on

Verena’s mental health. To the contrary, the court’s statement that Verena was

not “penalized for her mental health history” indicates that the court gave the

proper weight to this evidence.

          Thus, substantial evidence supported the court’s findings, and we

conclude that the court did not abuse its discretion by denying the motion to

revise.

          Inclusion of Written Reasons for Denial as Required by RCW 26.50.060

          Verena also contends that the superior court erred by failing to state the

reasons for its denial of the DVPO, as required by RCW 26.50.060(7). We

disagree and hold that the court met this requirement.

          RCW 26.50.060(7) requires that if the court “declines to issue an order for

protection,” it must “state in writing on the order the particular reasons for the

court’s denial.” We considered this requirement in Maldonado, in which the

superior court granted a DVPO only to one of the parties’ three children on the

basis that the only allegations in the petition related to that child. 197 Wn. App.

at 791. We concluded the court’s denial of the DVPO to the other two children

triggered RCW 26.50.060’s requirement of written findings and that the court’s




                                               10
No. 81604-7-I/11


written explanation did not suffice because there were in fact allegations

concerning the other children. Id. at 790-91. We noted that this lack of findings

hampered our review, because “[w]ithout written reasons to indicate how the trial

court evaluated the evidence, it is unclear why the court granted protection” for

only one child. Id. at 790-92.

       Here, the trial court provided sufficient reasoning for its denial. The court’s

order denying the motion for revision stated that Verena’s “testimony via

declaration and petition were not creditable.” In denying the motion to revise, the

court also adopted the commissioner’s finding that “[a] preponderance of the

evidence has not established that there is domestic violence.” RCW 2.24.050;

see In re the Marriage of Williams, 156 Wn. App. 22, 27-28, 232 P.3d 573 (2021)

(“A revision denial constitutes an adoption of the commissioner’s decision and

the court is not required to enter separate findings and conclusions.”). As

discussed above, the court’s determination that Verena was not credible is a

sufficient basis to conclude that DV was not established, because Verena’s

statements formed the bulk of the evidence of DV. The findings therefore

sufficiently explain how the court reached its decision as required by

RCW 26.50.060(7).

       Because the trial court made findings that were supported by substantial

evidence, it did not abuse its discretion in denying the order, and it provided




                                             11
No. 81604-7-I/12


sufficient reasoning for its decision, we affirm.




WE CONCUR:




                                              12